                              Case 2:20-cv-00189-wks Document 1 Filed 11/16/20 Page 1 of 7




                                                           UNITED STA TES DISTRICT COURT
                                                                      FOR THE                            2121 NOV r 6 ,-H 3: 52
                                                               DISTRICT OF VERMONT

                                                                                                                  c~--i. ,
                                                                                                                    CJl   ,-.. :-,,,1
                                                                                                                          J...   t-c
                                                                                                                                   \i \
                                                                                                                                       M



                           ARMTECH SALES & SERVICE, LLC                     )
                                                                                                         SY~:::-:::-:-·7::-:-1vv-:-------
                           d/b/a NORTH STAR GUNS                            )                                 DEP ury CLERK
                                                                            )
                                                    Petitioner,             )
                                        V.                                  )              Magistrate Judge:
                                                                            )
                           NICHOLAS O'LEARY                                 )              VERIFIED PETITION FOR
                           Director of Industry Operations                  )              JUDICIAL REVIEW
                           Bureau of Alcohol Tobacco                        )
                           Firearms and Explosives,                         )
                                                                            )
                                                    Respondent.             )

                                                          PETITION FOR JUDICIAL REVIEW

                                  NOW COMES the Petitioner, Armtech Sales & Service, LLC d/b/a North Star Guns, by

                           and through counsel, Robert J. Kaplan and KAPLAN AND KAPLAN and for its Petition for

                           Judicial Review of Respondent's September 17, 2020 Final Notice of Denial of Application,

                           Revocation, Suspension and/or Fine of Firearms License, states as follows:

                                   1.        This is a Petition for de novo judicial review of the revocation of a federal license

                           as a dealer in firearms other than destructive devices, and this action is being timely brought

                           pursuant to 18 U.S.C. 923(f)(3) and its related regulations.

                                                                          PARTIES

                                  2.         Armtech Sales & Service, LLC is a limited liability company doing business

                           under trade name North Star Guns with its principal place of business in Richmond, Vermont

                           (herein "Northstar Guns"). North Star Guns has been for many years a federally licensed firearms

                           dealer who engaged in the business of firearm sales.
KAPL.AN       KAPLAN
ATTORNEYS AT LAW


PARK PLAZA - SUITE 405

 9 5   ST. PAUL STREET

BURLINGTON, VT 05402

   (802) 651 -   ••   13
                            Case 2:20-cv-00189-wks Document 1 Filed 11/16/20 Page 2 of 7




                                 3.      Respondent, Nicholas O'Leary (herein "DIO") is the Director oflndustry

                         Operations of the Boston Field Division of the Bureau of Alcohol Tobacco Firearms and

                         Explosives ("ATF"). North Star Guns operates its business within the jurisdiction of the Boston

                         Field Division and DIO O'Leary.

                                                           JURISDICTION AND VENUE

                                 4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

                         1331, as it arises under the Constitution and laws of the United States, specifically 18 U.S.C.

                         923(£)(3), et seq, and its related regulations.

                                 5.      Venue is proper in the District of Vermont as North Star Guns' principal place of

                         business is located within the district in Richmond, Vermont.

                                                                           FACTS

                                 6.      A Notice to Revoke of Revocation of Federal Firearms License dated January 21,

                         2020 was sent by ATF notifying North Star Guns that its federal license as a dealer in firearms

                         ("FFL") was being revoked.

                                 7.      North Star Guns timely requested an administrative hearing with respect to the

                         revocation of its FFL pursuant to 18 U.S.C.923(£)(2), and a hearing was held on August 28, 2020

                         by written submissions.

                                 8.     North Star Guns received a Final Notice of Revocation of Firearms License from

                         DIO O'Leary (the "Final Notice"), issued September 17, 2020. The Final Notice revoked North

                         Star Guns FFL effective October 9, 2020, later extended to December 10, 2020 by agreement.

                                 9.      The Final Notice sets forth certain purported findings of fact and conclusions of

KAPLAN       KAPLAN      law regarding DIO O'Leary's revocation of North Star Guns FFL with respect to, among other
ATTORNEYS AT LAW


PARK PLAZA - SUITE 405

 9 5 ST. PAUL STREET
BURLINGTON, VT 05402                                                         2
   {802) 651-0013
                            Case 2:20-cv-00189-wks Document 1 Filed 11/16/20 Page 3 of 7



                         things, alleged violations of the Gun Control Act and whether such alleged violations ·were

                         committed by North Star Guns willfully.

                                                                    COUNT I
                                                              Multiple Handgun Sales

                                 10.    Paragraphs 1-9 are incorporated as if restated in full herein.

                                 11.    In the Final Notice, DIO O'Leary found that North Star Guns willfully violated 18

                         U.S.C. 923(g)(3)(A) and 27 C.F.R. 478.126(a) on one occasion by failing to timely and

                         accurately report the sale or other disposition of two or more handguns to an unlicensed person.

                                12.     North Star Guns did not willfully violate 18 U.S.C. 923(g)(3)(A) and 27 C.F.R.

                         478.126(a), because to the extent that any violations occured, they were inadvertent, not

                         intentional, and did not occur in deliberate disregard for and/or in plain indifference to a known

                         legal obligation. Moreover, North Star Guns has procedures in place to avoid such violations,

                         and the overwhelming majority of such transfers were in full compliance with the law.

                                                                    COUNT II
                                                                   A & DRecord

                                13.     Paragraphs 1-9 are incorporated as if restated in full herein.

                                14.     In the Final Notice, DIO O'Leary found that North Star Guns willfully violated 18

                         U.S.C. 923(g)(l)(A) and 27 C.F.R. 478.126(e) on multiple occasions by failing to timely and

                         accurately record the disposition of firearms.

                                15.     North Star Guns did not willfully violate 923(g)(l)(A) and 27 C.F.R. 478.125(e),

                         because to the extent that any violations occurred, they were inadvertent, not intentional, and did

                         not occur in deliberate disregard for and/or in plain indifference to a known legal obligation.

                         Moreover, North Star Guns has procedures in place to avoid such violations and the
ATTORNEYS AT LAW


PARK PLAZA - SUITE 405


                                                                          3
 95 ST. PAUL STREET

BURLINGTON, VT 05402

   (802) 651-0013
                            Case 2:20-cv-00189-wks Document 1 Filed 11/16/20 Page 4 of 7



                         overwhelming majority of such transfers were in full compliance with the law.

                                                                     COUNTIII
                                                                     NICS Check

                                 16.     Paragraphs 1-9 are incorporated as if restated in full herein.

                                 17.     In the Final Notice, DIO O'Leary found that North Star Guns willfully violated 18

                         U.S.C. § 922(t)(l)(a) and 27 C.F.R. § 478.102(a) for failure to conduct a NICS background check

                         prior to transferring a firearm.

                                 18.     North Star Guns did not wilfully violate 18 U.S.C. § 922(t)(l)(a) and 27 C.F.R. §

                         478.102(a) because to the extent that any violations occurred, they were inadvertent, not

                         intentional, and did not occur in deliberate disregard for and/or in plain indifferent to a known

                         legal obligation. Moreover, North Star Guns has procedures in place to avoid such violations,

                         and the overwhelming majority of such transfers were in full compliance with the law.

                                                                 COUNT IV
                                                 ATF Form 4473 - Record Keeping Discrepancies

                                 19.     Paragraphs 1-9 are incorporated as if restated in full herein.

                                 20.     In the Final Notice, DIO O'Leary found that North Star Guns willfully violated a

                         number ofrecord keeping provisions related to the ATF Form 4473 as follows:

                                         A.      Failure to properly record data related to transfer in violation of 18 U.S.C.

                                                 § 923(g)(l)(A) and 27 C.F.R. 478.21(a).

                                         B.      Failure to obtain a properly completed ATP Form 4473 in violation of 18

                                                 U.S.C. § 923(g)(l)(A) and 27 C.F.R. § 478.124(c)(l).

                                         C.      Failure to record complete proper identification of the transferee in

KAPLAN       KAPLAN
                                                 violation of 18 U.S.C. § 923(g)(l)(a) and 27 C.F.R.§ 478.124(c)(3)(i).
ATTORNEYS AT LAW


PARK PLAZA - SUITE 405


                                                                           4
 95 ST. PAUL STREET

BURLINGTON, VT 05402

   (B02) 651-00 l 3
                            Case 2:20-cv-00189-wks Document 1 Filed 11/16/20 Page 5 of 7



                                        D.      Failure to record complete NICS information on ATF Form 4473 in

                                                violation of 18 U.S.C. §923(g)(1)(A) and 27 C.F.R. § 478.124(c)(3)(iv).

                                        E.      Failure to record complete and accurate firearm information on ATF Form

                                                4473 in violation of 18 U.S.C. §923(g)(l)(a) and 27 C.F.R. §

                                                478.124(c)(4).

                                        F.      Failure to complete box 34 and box 36 on ATF Form 4473 in violation of

                                                18 U.S.C. § 923(g)(l)(A) and 27 C.F.R. §4781.124(c)(5).

                                21.     North Star Guns did not willfully violate the above referenced provisions because

                         to the extent that any violations occurred, they were inadvertent, not intentional, and did not

                         occur in deliberate disregard for and/or in plain indifference to a known legal obligation.

                         Moreover, North Star Guns has procedures in place to avoid such violations, and the

                         overwhelming majority of such transfers were in full compliance with the law.

                                                                   COUNTV
                                                            Equal Access to Justice Act

                                22.     Paragraphs 1-9 are incorporated as if restated in full herein.

                                23.     Under 28 U.S. Code§ 2412, North Star Guns seeks recovery ofreasonable costs

                         and attorney fees associated with bringing this action.

                                                                    COUNT VI
                                                                  Injunctive Relief

                                24.     Paragraphs 1-9 are incorporated as if restated in full herein.

                                25.     North Star Guns is entitled to injunctive relief in the form of a temporary

                         restraining order and preliminary injunction.

KAPLAN       KAPLAN
                                26.     Respondent's enforcement of the revocation of North Star Guns, FFL absent
ATTPRNEYS AT LAW


PARK PLAZA - SUITE 405


                                                                          5
 95 ST. PAUL STREET
BURLINGTON, VT 05402
   (B02) 651-001 3
                             Case 2:20-cv-00189-wks Document 1 Filed 11/16/20 Page 6 of 7



                          injunctive relief, will result in immediate and irreparable injury to the business to the extent that

                          North Star Guns will be forced out of business. Specifically, North Star Guns' operations will be

                          damaged such that whether it regains its FFL at the conclusion of the case at that point simply

                          will not matter and success on the merits of this case will be an empty victory.

                                 27.     The issuance of requested injunctive relief will not cause undue harm, substantial

                          inconvenience or loss to Respondent, and on balance, whatever inconvenience that may be

                          caused to Respondent is substantially less than the actual injury to North Star Guns.

                                 28.     The public will not be adversely affected by the issuance of the TRO and

                          preliminary injunction, and in fact, the public's interest will be protected by such; and

                                 29.     North Star Guns can demonstrate a probability of success on the merits, or

                          alternatively, serious questi~ns going to the merits, such that the balance of hardship sharply

                          favors the protection of its interests by the issuance of a TRO and ultimately a preliminary

                          injunction.

                                 WHEREFORE, North Star Guns respectfully requests that this Honorable Court enter

                          judgment in its favor and against DIO O'Leary, declare that sufficient grounds for revoking

                          North Star Guns' FFL do not exist, order that the Final Notice is rescinded and that North Star

                          Guns FFL is reinstated, award costs and reasonable attorney fees, and award any further relief

                          deemed just and appropriate.

                                         DA TED at Burlington, Vermont, this 17th day of November 2020.

                                                                         Respectfully Submitted,

                                                                         ARMTECH SALES & SERVICE, LLC d/b/a
                                                                         NORTH STAR GUNS
KAPLAN       KAPLAN
ATTD~NEYS AT LAW                                                         By Counsel
PARK PLAZA - SUITE 405


                                                                            6
 95 ST. PAUL STREET

BURLINGTON, VT 05402
   (B021 651-D   •   13
                             Case 2:20-cv-00189-wks Document 1 Filed 11/16/20 Page 7 of 7




                         KAPLAN AND KAPLAN



                         By: _ _ _ _ _ _ __
                         Robert J Kaplan, Esquire
                         95 St. Paul Street, Suite 405
                         Burlington, Vermont 05401
                         (802) 651-0013
                         (802) 448-3478 (fax)
                         rkaplan@kaplanlawvt.com




                                                                  VERIFICATION
                                 I, William Weiner, sole member of Armtech Sales & Service, LLC d/b/a North Star
                         Guns, verify under the pains and penalties aware of the facts regarding this matter, and that the
                         facts set forth in the foregoing Verified Petition for Judicial Review are true and correct to the
                         best of my knowledge, information, and belief.


                                                                                William Weiner, Member
                                                                                Armtech Sales & Service, LLC
                                                                                d/b/a North Star Guns

                         State of Vermont      )
                                               )ss:
                          County of Chittenden )

                          On this l LI J-- day of ~J.JvJ"'~, 20~ ' before me personally appeared William Weiner to me
                          known to be the person who executed the foregoing instrument, and he thereupon duly
                          acknowledged to me that he executed the same to be his free act and deed.

                                                                          <----~--2~
                                                                                Notary Public Signature
                                                                                My Commission Expires: t /SI) '2-oZ.l



KAPLAN        KAPLAN
ATTORNEYS AT LAW


PARK PLAZA - SUITE 405


                                                                            7
 95 ST. PAUL STREET

BURLINGTON, VT 05402
   (802) 651 -DO l 3
